Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

3. 	Claims 1-15 have been amended. New claims 16-20 have been added. Claims 1-20 are pending in this office action. This action is responsive to Applicant’s amendment filed 10/14/2020.

Response to Arguments 
4.	Applicant's arguments with respect to amended claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
	Applicant argued that, Mutalik fails to provide any teaching or hint of “receiving a transient write including data to write to a presentation of data represented by data representations in first backup objects stored in a deduplication backup appliance”. Examiner respectfully disagrees.
	Instant Specification disclosed, a "deduplication backup appliance" may be a computing device, such as a storage array or the like, that stores data in a deduplicated form. In the example of FIG. 1, deduplication backup appliance may store a backup copy of a given set of data by storing one or more backup objects representing the given set of data. In some examples, each backup object for the given set of data may represent a respective contiguous deduplication backup appliance to store second backup objects representing the data stored in a cache for each transient write to the block device presentation (Abstract).
Examiner respectfully disagree all allegations as argued. Examiner, in his/her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art. Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification, such as “any non-volatile storage device(s) (e.g., flash device(s), solid state drive(s), or the like), or disk-based storage (e.g., one or more hard disk drives (HDDs)), or the like, or a combination thereof” (see Instant Specification paragraph 0029). See. Also MPEP 2111[R-1] Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification'. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1969).
In response to Applicant’s argument, Mutalik teaches a computerized method of backing up data to a replication target such that the data is recoverable from the replication target when a source application and one or more other intermediary replication targets are unavailable. The method includes receiving, at a first intermediary copy data management system, a first deduplicated data object associated with an application. In some embodiments, the first deduplicated data object is replicated from a source copy data management system protecting 
Visvanathan (new ground prior art) also teaches primary storage may be a storage array and/or appliance, a storage area network, a client system, a general purpose computer, or any other hardware and/or software system capable of storing data. In some embodiments, deduplicated storage may comprise a deduplicated storage device for persistently storing data backups (column 2, lines 28-44; see also element 102 of figure 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 5.	Claims 1-4, 6-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mutalik et al. (US Patent No. 10,042,710 B1, hereinafter “Mutalik”) in view of Visvanathan et al. (US Patent No. 10042558 B1, hereinafter “Visvanathan”).
As to Claim 1, Mutalik teaches the claimed limitations:
“An article comprising a non-transitory machine- readable storage medium comprising instructions that upon execution cause a processing resource to:” as systems, methods, and non-transitory computer-readable media are provided for intelligent database backup (column 2, lines 15-18).
 “provide, to a client computing device, a presentation of data represented by data representations in first backup objects stored in a deduplication backup appliance” as the method includes activating, by a computing device, a protection policy for database storage at a remote host, wherein the database storage is not physically accessible by the computing device, such that the out-of-band storage is not in communication with the remote host through the computing device. The method includes transmitting, by the computing device, a backup request to the remote host including data indicative of a volume on the database storage to 
“receive, from the client computing device, a transient write including data to write to the presentation: as the method includes receiving, at a first intermediary copy data management system, a first deduplicated data object associated with an application, the first deduplicated data object is replicated from a source copy data management system protecting the application (column 3, lines 24-35). A known single hop deduplication backup replication process. The application is referred inside the Copy Data System as Source Application and it is protected using various policies that adhere to the service level agreement for protecting this application. One method of protection is to take a snapshot (e.g., a block device presentation) of the application data (column 6, lines 34-35; see also figure 39; column 65, line 58 to column 66, line 24; see also figure 39). 
 	“Store, in a cache, the data of the transient write as cached data” as the object/handle mapper reads the incoming object, requests hashes to be generated by the Data Hash Generator (e.g., presentation), stores the data to Persistent Data Storage and the handle to the Persistent Handle Management Index. The Data Handle Cache is kept updated for future quick lookups of data for the handle. Data stored to Persistent Data Storage is compressed and encrypted before being written to disk. Typically a request to copy in a data object will also invoke the temporal tree management service to make a history record for the object, and this is also persisted via Persistent Data Storage (column 31, line 53 to column 32, line 8).
  	“receive, from the client computing device, a request to persistently store the cached data for the transient writfor the transient write” as at the time of creation of a snapshot, there may be certain preparatory operations involved in order to create a coherent snapshot or coherent image, such that the image may be restored to a state that is usable by the application. These preparatory operations need only be performed once, even if the snapshot will be leveraged across multiple data 
 	Mutalik does not explicitly teach the claimed limitation “in response to the request specifying to persistently store the cached data for the transient write in new backup objects, cause the deduplication backup appliance to store second backup objects representing the cached data for the transient write, such that the second backup objects contain: first data representations that are also contained in the first backup objects, and a second data representation of the cached data that is contained in the second backup objects in place of a corresponding data representation of the first backup objects”. 
 Visvanathan teaches deduplicated storage may include reference cache, persistent storage, and data cache. Reference cache may improve data read and write operations by caching data segment references. Persistent storage may be the physical and logical device used to persistently store the backups. Data cache may comprise a cache the temporarily stores copies of data segments for rapid retrieval (column 2, lines 45-61). The new data segment may be stored in an L0 leaf node and all of the parent nodes may be updated (column 4, lines 6-11). A fingerprint (e.g., data representations) may be calculated for the new data segment. For example, the data segment may be hashed and receive a hash fingerprint (e.g., the second backup). The data segment may be stored in persistent storage using a segment store, such as a hash table, where the fingerprint is the key and the segment data is the value. This enables persistent storage of the segment while the tree structure is being updated and for other persistent storage purposes (column 4, lines 12-19). The fingerprint and the offset may be 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Mutalik and Visvanathan before him/her, to modify Mutalik persistently store the cached data for the transient write in new backup objects because that would enable the system to load the metadata node once, rather than for each time the offset is updated benefit of reducing processing time as taught by Visvanathan (column 4, line 64 to column 5, line 4).

As to Claim 2, Mutalik teaches the claimed limitations:
“wherein the instructions do not apply, or do not cause the deduplication backup appliance to apply, data of any transient write to the first backup objects stored in the deduplication backup appliance, and the processing resource to execute the instructions is in a backup computing device separate from the deduplication backup appliance and the client computing device” as (column 8, lines 13-33; column 54, line 54 to column 36, line 3).
  
As to Claim 3, Mutalik teaches the claimed limitations:
“Wherein the processing resource to execute the instructions is in the deduplication backup appliance” as (abstract; column 2, lines 14-46).
  
As to Claim 4, Mutalik teaches the claimed limitations:
 	“wherein the instructions to cause the deduplication backup appliance to store the second backup objects comprise instructions to cause the deduplication backup appliance to: 
  
As to Claim 6, Mutalik teaches the claimed limitations:
 	“wherein the instructions further comprise instructions that upon execution cause the processing resource to: in response to the request specifying to persistently store the cached data in a new snapshot: instruct a storage array to create a child snapshot of an existing snapshot on the storage array; and apply the cached data for the transient write to the child snapshot” as (column 8, lines 35-53), (column 22, line 55 to column 23, line 44), column 25, lines 33-44).
  
As to Claim 7, Mutalik teaches the claimed limitations:
 	“wherein the instructions are part of a backup agent and further comprise instructions that upon execution cause the processing resource to: in response to the request specifying to persistently store the cached data in persistent storage associated with the backup agent: copy the cached data for the transient write from the cache to the persistent storage” as (column 31, line 61 to column 32, line 8).  

As to Claim 16, Mutalik teaches the claimed limitations:
 	“wherein the transient write is a request to write data to the presentation where the data of the transient write is not committed to the first backup objects” as (column 57, lines 12-23; column 58, lines 10-24).  


 	“Wherein the data of the transient write is to overwrite data represented by the corresponding data representation of the first backup objects” as (column 31, lines 14-23; column 34, line 12-24; column 48, lines 4-7).

As to claims 8-9, 11, and 19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-2, 4, and 16. In addition, Mutalik teaches systems, methods, and non-transitory computer-readable media are provided for intelligent database backup (column 2, lines 15-18). Therefore these claims are rejected for at least the same reasons as claims 1-2, 4, and 16.

As to claims 12-13, 15, and 20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-2, 5 and 3. In addition, Mutalik teaches systems, methods, and non-transitory computer-readable media are provided for intelligent database backup (column 2, lines 15-18). Therefore these claims are rejected for at least the same reasons as claims 1-2, 5, and 16.

6.	Claims 5, 10, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mutalik et al. (US Patent No. 10,042,710 B1) as applied to claims 1, 8, and 12 above, and further in view of Visvanathan et al. (US Patent No. 10042558 B1) and Zhang et al. (US Patent Publication No. 2014/0052692 A1, hereinafter “Zhang”).
As to Claim 5, Mutalik does not explicitly teach the claimed limitation “wherein: the first data representations and the second data representation comprise data fingerprints of chunks of data, and the instructions to cause the deduplication backup appliance to store the second backup objects comprise instructions to: read data fingerprints of the first backup objects for the presentation from the deduplication backup appliance; and determine, based on the cached 
Zhang teaches with respect to data after the above two levels of de-duplication, a public data set de-duplication is implemented. This level is mainly directed to the data segments that are determined as revised at a previous level (paragraphs 0034-0036, 0039, 0046).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Mutalik, Visvanathan and Zhang before him/her, to modify Mutalik backup objects determined not to be replaced with the data fingerprint of the cached data because that would enable the system to load the metadata node once, rather than for each time the offset is updated benefit of reducing processing time as taught by Visvanathan (column 4, line 64 to column 5, line 4) or provide special storage technology which divides the backup data into various data block according to content characteristics and detects the redundant data according to Hash check or due to differences of user behaviors as taught by Zhang (paragraphs 0005-0006).

As to claim 10 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 5. In addition, Mutalik teaches systems, methods, and non-transitory computer-readable media are provided for intelligent database backup (column 2, lines 15-18). Therefore this claim is rejected for at least the same reasons as claim 5.

As to claim 14 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 5. In addition, Mutalik teaches systems, methods, and .

7.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mutalik et al. (US Patent No. 10,042,710 B1) as applied to claim 1 above, and further in view of Visvanathan et al. (US Patent No. 10042558 B1) and McCafferty et al. (US Patent Publication No. 2010/0180075 A1, hereinafter “McCafferty”).
As to Claim 18, Mutalik does not explicitly teach the claimed limitation “wherein the presentation comprises an emulated block device”.
  McCafferty teaches (paragraph 0066).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Mutalik, Visvanathan and McCafferty before him/her, to modify Mutalik backup objects determined not to be replaced with the data fingerprint of the cached data because that would enable the system to load the metadata node once, rather than for each time the offset is updated benefit of reducing processing time as taught by Visvanathan (column 4, line 64 to column 5, line 4) or provide an emulated block storage service include mainframe, Uinux system as taught by McCafferty (paragraphs 0066).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR 
01/22/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156